Title: To George Washington from Captain Lieutenant Abraham Hargis, 31 July 1778
From: Hargis, Abraham
To: Washington, George


          
            May it Please your Excellency
            [White Plains] [c.31 July 1778]
          
          Having suffered greatly by the Enemy in Philadelphia and am informed the Savages are
            Murdering &Ca and destroying my Property in the Back parts of Pennsylvania—I am
            Anxious and desirous to engage in the Expedition now carrying on
            against them it being my Natural Home.
          I therefore beg leave to resign my Commission of Captain Lieutenant in the Tenth
            Pennsylvania Regiment—And Pray your Excellency will accept of this as my Resignation. I
            am with the greatest respect your Excellencies most obedient Humble Servant
          
            Abraham Hargis Capt. Lieut. 10th Pennsylvania Regiment
          
        